Citation Nr: 1428457	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 25, 2012 and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Elizabeth Zink


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2002 to September 2002 and October 2003 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans Affairs (VA).  By a June 2010 rating decision, the RO denied an evaluation in excess of 30 percent for PTSD; in a later decision, the RO increased the evaluation of PTSD to 50 percent, effective as of May 25, 2012. 

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

The Board also finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the claim for TDIU is an element of a claim for an increased rating). 

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in June 2012 and a copy of the transcript has been associated with the claims file.  

A review of the Virtual VA electronic claims file processing system reveals copies of the Veteran's VA outpatient treatment records dated May 2011 to May 2012 and a May 2012 supplemental statement of the case.

The issue of entitlement to a TDIU rating being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From February 22, 2009, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: disturbances in mood, depression, anxiety, irritability, panic attacks occurring at least monthly, flashbacks, suicidal ideation, sleep impairment, difficulty in adapting to stressful circumstances (including work or a worklike setting), inability to establish and maintain effective relationships, isolation, social phobia, impulsivity, and impaired judgment.


CONCLUSIONS OF LAW

Effective February 22, 2009, the criteria for a 70 percent rating, and no more, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in February 2010, July 2010, and May 2012, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a June 2011 statement of the case (SOC), two supplemental statements of the case (SSOCs) dated December 2011 and May 2012, and a rating decision dated May 2012.  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records(STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with adequate medical examinations in March 2010, July 2010, and May 2012.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher evaluation for his PTSD and the claimant volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's service-connected PTSD is rated as 30 percent disabling prior to May 25 2012 and 50 percent disabling thereafter in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

Background

The Veteran has claimed that his PTSD is worse than reflected by his current evaluations.

In an April 2009 VA outpatient treatment record, it was noted that the Veteran had been referred for counseling for PTSD.  The Veteran complained of symptoms of  déjà vu and bad sleep, only getting 4 hours per night for the past 2 months, going back to February 2009.  The Veteran also described symptoms of hypervigilance.  He was not open to the idea of using medication.  The Veteran was found to have symptoms of depression, mood disturbance of a severity of 3 to 4 on a scale of 1 to 10, irritability, sleep disturbance, anxiety a lot during the day and night with social phobia and worry, and auditory hallucinations of hearing former fellow servicemembers.  The Veteran was diagnosed with PTSD and given a global assessment of functioning (GAF)  score of 55.   

In a May 2009 VA outpatient treatment record, it was noted that the Veteran was evaluated for sleep apnea.  During the examination it was noted that the Veteran only gets about 4 hours of sleep per night and that this is often because of nightmares associated with service in Iraq.

In a June 2009 VA outpatient treatment record, the Veteran was seen for complaints of PTSD with significant irritability.  The Veteran was skeptical about taking medication, but agreed to try it.  He recounted a recent incident in which a balloon popped in his car and caused a panic attack.  He also noted that he had been experiencing increasing irritability, anxiety of a severity of a 4 on a scale of 1 to 10, mood disturbance of a severity of an 8 on a scale of 1 to 10, and sleep disturbance 2 nights every week.  The Veteran reported working at a store in the mall.  The Veteran was diagnosed with PTSD and provided with a GAF score of 55.

In a July 2009 VA outpatient treatment record, the Veteran was seen for complaints of PTSD with significant irritability.  The Veteran indicated that medication was helping and that his irritability was better.  He was working on coping mechanisms for relationships.  He reported few friends, but stated that this is normal for him.  His mood had improved and did not note any anxiety once the 4th of July had passed.  The Veteran still had passive suicidal ideations, but less than the last visit.  He was diagnosed with PTSD and given a GAF score of 56.  

In an August 2009 VA outpatient treatment record, it was noted that the Veteran was feeling down and depressed, even with taking medication.  He was excited about restarting school and considering marriage.  Less irritability was also noted.  He was sleeping well without interruptions.  The Veteran was working at Target and getting ready to start back at college.  There were no suicidal or homicidal ideations.  His mood had improved.  The Veteran was diagnosed with PTSD and given a GAF score of 61.

In a November 2009 VA outpatient treatment record, it was noted that the Veteran was seen for a psychiatric evaluation.  He complained of PTSD symptoms and significant irritability.  He reported that everything was "up in the air." In particular,  he claimed relationship problems, not working, and not going back to school.  The Veteran noted that he was tired of being angry and irritable all the time.  He noted passive suicidal ideations, flashbacks when hunting, and sleep impairment.  The Veteran was diagnosed with PTSD, rule out depression as an independent diagnosis.  He was given a GAF score of 55.  Increased depression and lack of motivation was associated with drug use and lack of medication.  The Veteran was prescribed medication.  

In March 2010, the Veteran was seen by his private therapist.  She indicated that the Veteran complained of hallucinations and paranoia.  He also complained of difficulty in relationships and feeling emotionally cut off.  

The Veteran was provided with a VA examination in March 2010.  The Veteran reported that he had moved to Montana and experienced a remission in his PTSD symptoms.  However, the Veteran stated that some of his symptoms have increased since then.  The Veteran complained of worsening nightmares of a frequency of 10 to 12 in the past month that result in lost sleep, with the Veteran getting 4 hours on average.  As a result, the Veteran reported that he feels groggy, tired, and "out of commission."  He also reported that on occasions he sees improvised explosive devices on the side of the road and has actually contacted law enforcement about it in the past.  The Veteran reported that he has extreme startle reactions, hears sounds, and experiences déjà vu, although he was vague about what triggered these experiences.  The Veteran has a documented attempt of suicide in 2008 and currently reported passive suicidal ideations without intent, plan, or method as well as occasional passive homicidal ideation without intent, plan, or method.

The Veteran reported that he had many jobs since his last evaluation, to include receiving truck driving training.  He had worked for an instrument supply company and was laid off after 3 months.  He worked for an interstate trucking company and quit.  The Veteran worked for another trucking company for 10 months, at which point he quit to work for another trucking company for 3 months.  The Veteran then moved to Montana and worked for World Market for a few months and then worked for Target for a while.  He subsequently worked laying  drywall for a company called Big Sky, but was laid off.  He was unemployed for a period until he obtained a part-time job at a car wash at the time of the March 2010 VA examination.  The Veteran reported that his work impairment included quitting jobs suddenly and being annoyed by people in general.

It was noted that the Veteran had been divorced since 2009 and had been with a current girlfriend for about a year, noting things as "going pretty well."  The Veteran noted some social acquaintances and that he regularly played competitive pool with a team, as well as went to church regularly.  He also stated that he goes out shopping with his girlfriend and goes out to restaurants occasionally.  His social support was primarily his girlfriend and younger brother.

Upon observation, it was noted that the Veteran was fairly groomed and had fair hygiene.  He had a defensive and evasive manner.  His mood was laid back, but anxious.  The thought process was clear without noticeable difficulties, though he was frequently evasive in answers.  It was noted that the Veteran is vulnerable to poor judgment.  Psychometric testing revealed inconsistent results and tended to show that the Veteran was over exaggerating his symptoms.  As a result, the examiner was unable to confirm diagnosis of PTSD, provide a GAF score based thereon, or discuss occupational and social functioning related to such.  Rather, the examiner noted the Veteran's prior established diagnosis of PTSD and diagnosed a personality disorder not otherwise specified with borderline features due to extensive childhood abuse, not related to military service.  

A private treatment record from the Veteran's primary therapist in April 2010 revealed that he had been treated for symptoms of PTSD and severe depression since March 2010.  It was noted that he was diagnosed with PTSD, chronic, and major depressive disorder, severe without psychotic features.  His GAF score was 43 due to having serious impairment in his ability to maintain employment, socialize appropriately, or engage in meaningful relationships.  The therapist noted symptoms of depression that were intense, suicidal ideation, anxiety, irritability, hypervigilance, avoidance of crowds, insomnia, isolation,  relationship problems, persistent nightmares, and intrusive recollections.  The provider opined that the Veteran displayed occupational and social impairment, with deficiencies in most areas, such as work, relationships, judgment, thinking, or mood, due to such symptoms as suicidal ideation, regular panic attacks or depression affecting the ability to function effectively independently, neglect of personal appearance and hygiene, difficultly in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and blackouts with loss of time.  Additionally, it was noted that the Veteran has a range of affect and is indifferent to other people's feelings, often feeling detached from his surrounding and has an increased sense of hopelessness for his future.  Despite therapy, the Veteran's condition has continued to worsen.

In May 2010, the Veteran was seen on several occasions by his private therapist.  The Veteran's sessions were particularly focused on his relationship problems with his ex-girlfriend and the lack of commitment due to the Veteran's behaviors.  The therapist found that the Veteran displayed a codependency to his ex-girlfriend and stated that he could not live without her.  It was noted that the Veteran was initially a low suicide risk due to close family ties at the beginning of the month, but later found to be a high suicide risk due to mood instability, severity of PTSD, difficulty in his relationships, and lack of family and social support.  The therapist found that the Veteran was making minimal progress.  

In a May 2010 VA outpatient treatment note it was indicated that the Veteran was referred for an emergency mental evaluation due to being found at home with a shotgun by his ex-girlfriend and reporting suicidal thoughts.

In June 2010, the Veteran continued seeing his therapist.  He reported an instance in which a balloon popped at a supermarket, causing him to suffer a panic attack and low crawl.  He reported being "out of it" for approximately five minutes and that a friend helped reorient him.  The Veteran was noted to be a moderate risk of suicide due to relationship issues, irrational behavior, depression, severity of PTSD, and past suicidal ideation.  The Veteran reported recently losing his job.  The Veteran appeared unable to see himself as independent and struggled with self-esteem issues.  On one occasion, the therapist noted that the Veteran called her from a portapotty at a new job stating that he was having a panic attack.  It was noted that he had experienced panic attacks and flashbacks in the past few weeks.  The Veteran was found to lack coping skills.  By the end of June 2010, the Veteran reported more nightmares, flashbacks, increased depression, and anxiety.  He had another panic attack in store in which his ex-girlfriend had to calm him down.  It was noted that he had filed a police report for a roadside bomb.  The Veteran's suicide risk by the end of June 2010 was found to be low due to religious beliefs and close family ties.

In June 2010, the Veteran's ex-girlfriend submitted a lay statement detailing behaviors she had observed during their time together.  She noted that in March 2009, the Veteran moved in with her.  However, in June 2009, problems began to develop in the relationship.  In particular, the Veteran became "defensive" and would "shut down" in communications between the two, described as an "emotional wall."  She noted that he obtained a job in August 2009 at a Bakery.  However, on an occasion, the Veteran called the ex-girlfriend from work in tears and breathing heavy.  He related to her that he was experiencing an anxiety attack from all of the loud noises and people coming through for tours and that he had to hide in the freezer.  The Veteran quit this job after only a few hours of working there.  The ex-girlfriend also noted instances in which loud noises would startle the Veteran and precipitate in an emotional response, causing him to cry, hyperventilate to the point of almost passing out, and/or barricade himself in other rooms.  She also indicated that the Veteran told her that he would see people who were not there when he would go hunting in the woods.  Last, she indicated that she observed instances of sleep disturbances in which the Veteran would thrash about violently, hitting her on occasions.  

In July 2010, the Veteran continued seeing his therapist.  He contacted the therapist by phone on one occasion at the beginning of the month because he was having a panic attack.  He indicated that he was continuing to have relationship problems resulting in his arrest and his ex-girlfriend obtaining a restraining order.  The Veteran reported that he got arrested because he damaged his ex-girlfriend's home acting out of anger an losing control.  By the end of July 2010, the Veteran stated that he was doing okay, but mostly staying home alone.

The Veteran was provided with an additional VA examination in July 2010.  It was noted that the Veteran was in therapy and receiving medication.  The Veteran complained  of symptoms of weight loss, being afraid to fall asleep, and being afraid to go out in public.  He reported that he was extremely hypervigilant, liking to have his back against the wall and noting where the exits are, almost punching his neighbor for coming up from behind him, experiencing a panic attack when he tried out for a drywall job after someone dropped a tool near him, and having to have a fellow Veteran help him when he experienced a panic attack and started low crawling in response to a balloon popping in a supermarket.  The Veteran also reported that he had had made a threat of suicide with a gun to his ex-girlfriend, resulting in law enforcement coming to his home and placing him under arrest.  The Veteran's girlfriend was present at the examination and confirmed that the two were experiencing relationship problems, including increased violence resulting in an arrest and a no contact order, of which both admitted they were violating by being present at the examination.  It was also noted that the Veteran had a prior suicide attempt several years earlier during divorce proceedings with his ex-wife.  The examiner found that the Veteran had no present suicidal ideation, as he had signed a pact with his ex-girlfriend and therapist.

The Veteran indicated that he was working on goals, which included returning to college in the fall to obtain an aviators license so he could work in commercial flying.  The Veterans prior work history since his March 2010 VA examination, included working at a car wash and then leaving to try out a dry wall job.  He was currently unemployed at the time of the examination, but actively looking through VA assistance.  At the car wash job, the only impairment noted was an instance in which he refused to allow a "Middle Eastern guy" to go through the wash.  He indicated that he was forced to leave the dry wall job after experiencing a panic attack on the job.  

In terms of social functioning, the Veteran was no longer living with his ex-girlfriend, but had "patched things up."  He did not have any contact with his ex-wife.  The Veteran reported having some acquaintances through the American Legion and his church.   He reported attending two churches and living with some fellow church members.  He does not go shopping or out to dinner.  The Veteran's support structure included his ex-girlfriend and members of his church.

Mental status evaluation revealed a polite, sometimes evasive young man.  He had a guarded manner and an anxious mood.  There were also some long term memory difficulties and short term memory deficits reported.  The Veteran was easily distracted.  The Veteran's judgment was poor at times and his insight was poor.  Psychometric testing revealed results consistent with a finding of PTSD.  However, the examiner questioned whether the Veteran's review of his prior examination or possible coaching from his private therapist may have allowed him to manipulate results.  However, the examiner found that, without evidence of such tampering, it is at least probable that the Veteran's condition was accurately shown by testing.  Other symptoms reported by the Veteran were noted to be depression, that he experiences 60 percent of the time, feelings of worthlessness, not being focused on decision-making, and shifts in affect.  The examiner opined that these symptoms were not evidence of a major depressive disorder, but rather a borderline personality disorder.  It was noted that the Veteran's two suicide gestures were also probably related to this disorder.  The Veteran was diagnosed with PTSD and borderline personality disorder due to extensive child abuse, pre-existing and not related to military service.  The Veteran was given an overall GAF score of 50 and a GAF score of 60 for his PTSD alone.  

The examiner opined that, since the last VA examination, the Veteran has made a poor adjustment to the extent that there were gross indications of behavior control problems, subjective unhappiness, and relationship dysfunction.  The examiner found that the Veteran's prognosis for improvement was poor and that his PTSD symptoms affect his ability to perform work tasks associated with his employment, including poor judgment and insight when he becomes irritable and angry, intense reactions to dramatic triggers, and significant difficulty adapting to stressful work situations.  For instance, the Veteran left a job due to a triggered panic attack and is now afraid to seek similar employment due to fear of having the same reaction, as well as turning away a customer at a car wash for fear of that person setting of an improvised explosive device.  The Veteran's social functioning is impacted in that he is socially isolated and has trouble going out into public.  He startles easily, increasing his tendency to avoid public spaces.  He also experiences being emotionally cut off from people.  The examiner opined that the Veteran shows an occasional decrease in work efficiency and has intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally functioning satisfactorily in routine behavior, self-care, and conversation at a normal tone due to his PTSD.  In support the examiner provided that, in addition to the instances of panic attacks, isolation, and relationship problems noted, the Veteran has still generally suffered no loss of productivity or bad evaluations from jobs, such as the car wash, he still socializes with members of the American Legion and his church, and he was able to patch up things in his relationship despite periodic turmoil.  As such, the Veteran's impairments only appeared to be intermittent.

In a July 2010 VA outpatient treatment note, it was indicated that the Veteran was suffering from depression and seeing a counselor.

In August 2010, the Veteran continued seeing his therapist, although not consistently due to being on probation.  He indicated that he was going to take flying lessons and had not contacted his ex-girlfriend in accordance with a court order.

In September 2010, the Veteran continued to see his therapist.  The Veteran reported not taking flight lessons, but going to college instead.  He reported a new girlfriend and that he was happier.  However, he still related symptoms of PTSD.  It was noted that he had not been consistent with therapy, had depression, and a low suicide risk.

In November 2010, the Veteran continued to see his therapist.  He reported continued relationship problems as he had broken his restraining order and contacted his ex-girlfriend.  He reported being fed up with Montana and wanting to move and start over.  It was noted that the Veteran had poor impulse control and depression with a low suicide risk.  

In his November 2010 Notice of Disagreement, the Veteran indicated that his impairments affected his education, with daily and/or weekly concerns regarding alternate arrangements for testing in school, family relationships, poor judgment, suicidal ideations, anxiety, depressed mood, panic attacks, and the inability to maintain employment.

In February 2011, the Veteran continued to see his private therapist.  He continued to have no contact with his ex-girlfriend, had spent time with his siblings over Christmas, and was getting ready to resume college classes, in which he reported he was doing well.  It was noted that the Veteran had depression and a low suicide risk.

In a March 2011 statement, the Veteran indicated that he has been experiencing increased anxiety and panic attacks in addition to being scared to leave his home in fear that he might be hurt or killed.  Loud noises make him duck for cover in public places.  His relationship of  18 months to his fiancée ended due to problems with flashbacks and night terrors.

In April 2011, the Veteran continued to see his private therapist.  He reported issues with eating and loss of appetite.  The Veteran had cut off all communication with his family.  He was also noted to be experiencing survivor's guilt from Iraq.  The therapist noted that the Veteran continued to lack progress and appeared to have developed anorexia as a way to distract from his memories.  Poor reality testing, poor impulse control, and depression were also noted.

In an April 2011 VA outpatient treatment note, it was indicated that the Veteran's therapist had contacted his primary care physician with concerns of an eating disorder.  

In May 2011, the Veteran continued to see his private therapist.  It was noted that he had lost a lot of weight recently, due to going days without food.  The therapist provided that the Veteran may have developed an eating disorder to compensate for PTSD symptoms.  The Veteran also indicated that he was thinking about dropping out of school.  It was noted that the Veteran had depression and poor reality testing.

In June 2011, the Veteran continued to see his private therapist.  The Veteran reported continuing to feel depressed and being estranged from his family.  However, he did report that he had been hanging out with a friend more often.  The Veteran was noted to be sporadic in his therapy and had depression, poor impulse control, and poor reality testing.

In July 2011, the Veteran continued to see his private therapist.  It was noted that the Veteran reported severe symptoms of PTSD, including memory loss, nightmares, hypervigilance, irritability out-of-control anger, and depression.  He was currently living in a house with two other roommates.  He had a close female friend and other friends who were supportive of him.  The Veteran continued to show signs of anorexia.  He was sporadic in his treatment and his progress was noted as minimal.  The Veteran was not taking medication.

In September 2011, the Veteran continued to see his private therapist.   The Veteran reported that he was going to start a job at a ski resort in the winter.  He stated that he was in love with his current girlfriend.  It was noted that the Veteran had impulsivity, depression, and poor reality testing.  

In January 2012, the Veteran continued to see his private therapist.  It was noted that he was currently working at a ski resort and experienced a panic attack on the job during a controlled demolition on a mountain face.  He was reassigned away from any future blasting.  The Veteran was disillusioned to his current girlfriend, as she was still married.  It was noted that the Veteran had impulsivity and depression.
The Veteran was provided with an additional VA examination in May 2012.  It was noted that the Veteran had a current diagnosis of PTSD and a GAF score of 50.  The examiner opined that the Veteran's symptoms are moderate and occur frequently.  The examiner noted that, although the Veteran had been diagnosed with a personality disorder on a prior VA examination, he could not find support for such a diagnosis and, as such, attributed all of the Veteran's symptoms to his PTSD.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran was currently unemployed and had quit his last job at a ski resort after one and a half months due to intrusive thoughts triggered by controlled detonations on the mountain.  He attempted college, but failed miserably.  He described having reduced concentration in class  secondary to being around other people and an inability to pass a math class.  The Veteran currently denied having any friends and no contact with family members.  He stated that he keeps isolated, as he does not trust others.  Symptoms attributed to the Veteran's PTSD were noted as depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner felt that the Veteran's symptoms had been exacerbated since the last VA examination.

The Veteran testified a Board hearing in June 2012.  At the hearing, he stated that the symptoms shown on the May 2012 VA examination were the same as existed at the time of  his July 2010 VA examination.  He also indicated that he was not currently employed, but worked odd jobs for friends and on a volunteer basis on occasion.  The last time he was employed was during the winter at a ski resort.  However, he was terminated when he brought housing violations to light during his service as a resident advisor.  He had been placed in that position after suffering a panic attack due to a controlled detonation  He had received a living stipend the year prior when he attended college.  The Veteran stated that he does not sleep at night, but rather sleeps for a few hours during the day due to nightmares and anxiety.  He further stated that he tries to keep himself busy by doing little projects around his house.  The Veteran's friend and roommate testified that she has observed the Veteran's sleep disturbance and that he has exaggerated startle responses when awakened.  She has also witnessed frequent panic attacks.
In a June 2012 letter from the Veteran's friend, with whom he lives, she recounted how the Veteran tends to isolate and not leave his home due to anxiety.  New people and unknown locations cause his anxiety to increase.  Ambient sounds that resemble gunfire or mortar rounds cause him to startle, duck, and seek cover.  The Veteran has many acquaintances, though none of them are close.  She has also observed the Veteran's chronic sleep impairment, it takes him a long time to fall asleep and when he does he is restless.

An additional letter from another roommate of the Veteran's was received in June 2012.  The roommate detailed the Veteran's exaggerated startle response to loud noises that he observed while working with him at the ski resort and standing in his kitchen with an ice maker.

Analysis

PTSD

The Board notes that when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

As the United States Court of Appeals for the Federal Circuit  recently explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a) (2013). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

The Board notes that the evidence includes GAF scores of 55, 56, 61, 43, 60 and 50. The explanation of GAF scores ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Further, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Finally, GAF scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record. 

Finally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

After considering the relevant evidence of record, which includes the Veteran's own statements, VA treatment records private treatment records, and VA examination reports dated March 2010, July 2010, and May 2012, the Board concludes that the Veteran's disability related to his PTSD approximates the criteria for a 70 percent evaluation throughout the appeals period from February 22, 2009, as indicated upon the date upon which the facts first showed a worsening of the Veteran's condition.  Although there was no specific evidence dated February 22, 2009, the Veteran's April 2009 VA outpatient treatment record indicated that he had been experiencing the same symptoms reported in that evaluation up to two months earlier, which would place it sometime in February 2009.  In accordance with 38 C.F.R. § 4.400 (o)(2), the earliest date that the Veteran would be entitled to an increase based upon facts found showing such increase would be February 22, 2009, one year prior to the date of claim, February 22, 2010.  Granting the Veteran the benefit of the doubt, in light of his present severity of symptoms first referenced in February 2009, the date of February 22, 2009 is deemed the effective date.

The Veteran's social functioning is impaired as indicated by his tumultuous relationship with his ex-girlfriend, lack of substantial friends, limited contact and ultimate estrangement from his family, his inability to go out in crowds, social isolation, and avoidance.  Furthermore, the Veteran has occupational limitations as indicated by his inability to function without panic attacks from loud noises, stressful situations, or being around people as well as difficulty concentrating, as indicated in his college courses.   The Veteran's experiences with panic attacks in a work setting have further dissuaded him from attempting to obtain further employment.  Additionally, as noted throughout the appeals period, the Veteran has continuous deficiencies in judgment and impulsivity related to his PTSD, which treatment providers have indicated led to bad decision making, such as quitting jobs after short periods of time and getting into maladaptive relationships and legal issues.  The Veteran's PTSD symptoms closely approximate those listed in the rating criteria for a 70 percent evaluation.  38 C.F.R. § 4.130.  These symptoms include disturbances in mood that was found to be at a severity of 3 to 4 on one occasion, depression, anxiety occurring daily, significant irritability, panic attacks occurring at least monthly, occasional flashbacks, occasional passive suicidal ideation without intent, sleep impairment marked by nightmares occurring nightly and resulting in 4 hours of sleep, difficulty in adapting to stressful circumstances (including work or a worklike setting), inability to establish and maintain effective relationships, isolation, social phobia, impulsivity, and impaired judgment.  The Board finds that these symptoms are either included in or similar to many of those contemplated by the currently assigned 70 percent evaluation.   Although the evidence does not necessarily show that the Veteran's panic attacks are near-continuous, they do occur with such a frequency and severity whenever the Veteran engages in employment that they are for, all practical purposes, near-continuous within the context of employment situations.  Further, the Veteran's records do show evidence of a near-continuous depression, mentioned in most, if not all, treatment records during the appeals period.  Although the Veteran's panic and depression do not make him totally dependent in all areas of his activities of daily living, treatment records note that he does have codependency tendencies related to his condition and the facts show that he has benefited from living with others and having to have others assist him in moments of panic.  Additionally, the General Rating Formula lists, suicidal ideation, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships, among the types of symptoms associated with a 70 percent rating.  Id.  These are not unlike those the Board finds to be associated with this Veteran's PTSD and have a direct effect on his ability to maintain employment, engage in effective relationships, and exercise prudent judgment due to his inability to work effectively in a single job for an extended period of time.  Id.

As noted previously, the symptoms listed for the rating criteria for 70 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" a 70 percent rating.  Mauerhan, 16 Vet. App. at 442.  The focus of the analysis is on whether the evidence presented supports the level of impairment on occupational and social functioning contemplated by a 70 percent rating, rather than on how many of the listed symptoms the Veteran exhibits.  Id.; Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this case, the Board finds that the Veteran's overall symptomatology supports assignment of the 70 percent rating, as the symptoms directly affect his employment, his relationships, and his ability to exercise prudent judgment.  His PTSD symptoms results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.

The Board notes the Veteran's GAF scores; however, finds that they are not consistently reflective of the Veteran's overall impairment when compared to the Veteran's lay statements, as well as the reported occupational and social impairment noted in the various records.  The Board notes that the GAF scores tend to suggest moderate to serious symptoms.  Giving the Veteran the benefit of the doubt, the Board will conclude that his scores are more reflective of serious symptoms when taking into consideration all the evidence of record.

The Board does not find that the Veteran's PTSD symptoms are reflective of the criteria for or best approximate a rating of 100 percent, which requires total occupational and social impairment.  In fact, the evidence shows that the Veteran, While the Veteran's PTSD symptoms, including panic attacks, anxiety, poor judgment, and impulsivity, had an effect causing deficiencies in most areas, as shown by his problems with work, school, relationships, and judgment, the Veteran's symptoms are not so exacerbated that he is completely unable to function socially and occupationally, as shown by his abilities to still conduct most daily activities without assistance, go out on occasion, and work certain odd jobs on occasion, though not for long periods of time.  Furthermore, GAF scores only reflect symptoms that are moderate to serious, rather than only serious.

Overall, the Board finds that the preponderance of the evidence supports a finding that the Veteran's symptoms are reflective of the criteria for or best approximated by the 70 percent rating criteria for the entire appeals period.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.   The evidence shows that the Veteran was suffering from symptoms of his PTSD that led to an inability to complete work tasks or quitting on several occasions throughout the appeals period.  Furthermore, the Veteran's GAF scores were predominately in the moderate to serious range for the entire appeals period. Thus, the Board finds that the Veteran's symptomatology only result in deficiencies in most areas as required by the rating criteria for a 70 percent evaluation. 

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's PTSD. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the claims file does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  Thus, the extraschedular analysis ends here, and referral for consideration of an extraschedular rating is not required. 

In summary, the preponderance of the evidence shows that the Veteran's PTSD approximates the schedular rating criteria for a rating of 70 percent for the period of time on appeal; however, the preponderance of the evidence is against the next higher 100 percent schedular rating.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an increased disability evaluation for PTSD is granted with an evaluation of 70 percent, but not higher, effective February 22, 2009.


REMAND

During the course of the appeal, the record shows that the Veteran was employed at various jobs for brief periods of time.  The record does not adequately reflect whether this employment is what can be considered as the Veteran engaging in a substantially gainful occupation or whether such employment can be considered marginal employment.  To address this question, financial records from 2009 to the present should be obtained to determine the Veteran annual income.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA letter concerning the claim for a TDIU rating.

2. Take appropriate steps to obtain information concerning the Veteran's annual income from 2009 to the present.

3. Adjudicate the claim for a TDIU rating based on the Veteran's claim for an increased rating for PTSD.  If the decision is adverse, issue a Supplemental Statement of the Case.  Thereafter, give the Veteran an opportunity to respond prior to sending the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


